NOT FOR PUBLICATION IN WEST'S HAWAI'I REPORTS AND PACIFIC REPORTER





                           NO. CAAP-13-0004539


                 IN THE INTERMEDIATE COURT OF APPEALS


                         OF THE STATE OF HAWAI'I


          SETH-JOSIAH CRAVALHO, JR., Petitioner-Appellee, v.

                   JODY RIBAO, Respondent-Appellant



          APPEAL FROM THE FAMILY COURT OF THE SECOND CIRCUIT

                         (FC-P NO. 06-1-0149)



                           ORDER OF CORRECTION

                  (By:    Leonard, J., for the court)1


            IT IS HEREBY ORDERED that the Summary Disposition Order

filed on October 17, 2014, is corrected by replacing the word

"CIRCUIT" with the word "FAMILY" in the case caption on page 1 at

line 6 so that as corrected, the text reads: "APPEAL FROM THE

FAMILY COURT OF THE SECOND CIRCUIT".

            The clerk of the court is directed to take all
necessary steps to notify the publishing agencies of this change.
            DATED:   Honolulu, Hawai'i, November 18, 2014.

                                          FOR THE COURT:




                                          Associate Judge



     1

            Foley, Presiding Judge, Leonard and Reifurth, JJ.